DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Remarks pg. 7, 2/28/2022, with respect to the status of the claims is hereby acknowledged. Claims 1-2, 4-11, and 14-23 are pending.
Applicant’s arguments, see Remarks pg. 7, 2/28/2022, with respect to the statement of substance of interview is hereby acknowledged. 
Applicant’s arguments, see Remarks pg. 8, 2/28/2022, with respect to the rejection(s) of claim(s) 1, 10, 15 and their dependent claims under 35 U.S.C. 112 have been fully considered and are persuasive, therefore, the rejection of the claims under 35 U.S.C. 112 are withdrawn. 
 Applicant’s arguments, see Remarks pg. 8, 2/28/2022, with respect to the rejection(s) of claim(s) 1-2, 4-6, 9-18, and 20-22 under 35 U.S.C. 103 have been fully considered. The examiner notes that the applicant’s arguments are directed to newly amended limitations with substantive changes that change the interpretation of the previously rejected claims. Therefore, a new grounds of rejection is being made in order to take into account the newly amended limitations with prior art of record.
The applicant has further made arguments with respect to the prior art of record and argues: 
“First, the Office identifies Huber as allegedly disclosing "determining an item based on a user preference information," "identifying the item as being related to an object shown in a digital video," and "associating the item with the object," as recited by amended independent claim 1. Office Action at 4-6. But, respectfully, the Board already declined to sustain a prior art rejection that depended on Huber disclosing these claim limitations… June 28, 2021 Board Decision at 4-6. It is improper for the Examiner to effectively re- instate this aspect of the rejection, after it was addressed and rejected by the Board. See MPEP 1214.04 ("The examiner should never regard [a Board reversal of the Examiner's rejection] as a challenge to make a new search to uncover other and better references."). Thus, at least the aspect of the rejection based on Huber should be withdrawn and the claims should be allowed….”
The examiner respectfully disagrees with the applicant’s arguments that the prior art as cited does not disclose the limitations of the amended independent claims and that it is improper for the Examiner to effectively re-instate this aspect of the rejection, after it was addressed and rejected by the Board. First, the applicant submitted amendments to the claims, not previously presented and which changed the scope of the invention, after the Board addressed the deficiencies in the Examiner’s rejection. The Examiner did not make a new search and in fact cited the same references of record in order to address and correct the citation deficiencies noted by the Board as the board did not address the substance of the teachings of Huber due to citation deficiencies. The outstanding rejection corrected the deficiencies cited by the Board to specifically identify and attempt to map the claimed limitations to the disclosure of Huber of record. 
	The applicant further argues:
Second, the prior art as cited does not disclose "generating an interactive multimedia package configured to be compatible with a digital media provider identified for the digital video…" "wherein the interactive multimedia package comprises a multi-language framework (MLF) digital asset configured to be compatible with the digital media provider," as recited by amended independent claim  1.  The Office acknowledges, for previously presented claim 23, that none of Huber, McIntire, Averbuch, or Murray discloses this limitation. Office Action at 21. Instead, the Office relies on TVTechnology. Id. But TVTechnology, as cited, also does not disclose these limitations. To start, the Office acknowledges that "TVTechnology does not reference the term MLF," at all. Id. Further, TVTechnology as cited does not disclose "generating an interactive multimedia package configured to be compatible with a digital media provider identified for the digital video …" "wherein the interactive multimedia package comprises a multi-language framework (MLF) digital asset configured to be compatible with the digital media provider," as recited by amended independent claim 1.
First, in response to the Applicant’s argument that the Office Action fails to disclose a particular limitation (i.e., "generating an interactive multimedia package configured to be compatible with a digital media provider identified for the digital video…" "wherein the interactive multimedia package comprises a multi-language framework (MLF) digital asset configured to be compatible with the digital media provider,"), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). More importantly, on the issue of obviousness, the Supreme Court stated that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385 (2007) (citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 96 S. Ct. 1532, 47 L. Ed. 2d 784 (1976)).  The Court further reiterated that in circumstances where the combination of two pre-existing elements did no more than they would in separate, sequential operation, the patent failed under 35 U.S.C. 103.  See id. at 416-417 (citing Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 90 S. Ct. 305, 24 L. Ed. 2d 258 (1969)). The analysis of a rejection on obviousness grounds need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.  See id. at 418.  The obvious analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation.  Id. at 419.  Further, the Court stated that common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.  See id. at 420. 
More importantly, a key aspect of the analysis is based on the interpretation of the claim term “multi-language framework (MLF)"  because it is a key aspect in the analysis of the principles and elements taught by the prior art and will support the inferences that a person of ordinary skill would have made from the combination of teachings of Huber, McIntire, Averbuch, Murray and TVTechnology relating to wherein the interactive multimedia package comprises a multi-language framework (MLF) digital asset configured to be compatible with the digital media provider.  
In reviewing the Applicant's Specification, filed 4/22/2014, it does not appear that the Appellant rebuts the presumption of ordinary and customary meaning by acting as his own lexicographer.  According to Applicant’s Remarks, pg. 9, filed 2/28/2022, Applicant's “multi-language framework (MLF)" is supported in paragraph [0027, 0031] of Appellant’s Specification, filed 4/22/2014 and it appears that the Appellant has not imbued the claim terms with a particular meaning or disavowed or disclaimed scope of coverage, by using words or expressions of manifest exclusion or restriction.  As such, the claim has been interpreted in view of the specification without unnecessarily importing limitations from the specification into the claims.
Based on the broadest reasonable interpretation of the claims, interpretation of the claim terms “multi-language framework (MLF)," the Appellant’s argument that the proposed combination of Huber, McIntire, Averbuch, Murray and TVTechnology fails to disclose or suggest at least “wherein the interactive multimedia package comprises a multi-language framework (MLF) digital asset configured to be compatible with the digital media provider” is not persuasive.  The Appellant’s claimed limitation “multi-language framework (MLF)," does not explicitly recite specifics of a multi-language framework and the prior art teaches assets produced by a platform to be able to be processed by multiple media providers reads on a digital asset configured to be compatible with a media provider delivering digital content as follows: 

    PNG
    media_image1.png
    186
    509
    media_image1.png
    Greyscale
 
As such, the Appellant’s claim broadly captures “multi-language framework (MLF)” in relation to an asset compatible with the digital media provider. Therefore, the Applicant’s arguments are not persuasive. 
The rejections to claims 2, 4-9, 11, 14-15, and 17-21 incorporate the rejections to independent claims 1, 10, and 16, respectively. As stated above, the rejections to independent claims 1, 10, and 16 are not overcome. Accordingly, the rejections to claims 2, 4-9, 11, 14-15, and 17-21 are also not overcome.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-6, 9-11, 14-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Huber, Thomas et al. US 20050137958 A1 (hereafter Huber) and in further view of McIntire; John P. et al. US 20070250901 A1 (hereafter McIntire) and in further view of Averbuch; Andrei Paul US 20130212477 A1 (hereafter Averbuch) and in further view of Murray, James H. et al. US 20040104926 A1 (hereafter Murray) and in further view of TVTechnology, AMWA Ratifies MXF Versioning Specification, November 16, 2011, pg. 1-6.  
Regarding claim 1, “a computer-implemented method comprising: determining an item based on user preference information; identifying the item as being related to an object shown in a digital video; associating the item with the object” Huber Fig. 18-19 computers for implementing the invention of Huber; para 71, 73 teaches “a local preference for the viewer” is utilized for selecting the type of item (e.g., minivan, sedan, shrimp, ham, soda, steak) to be associated with an object (i.e., car in an advertisement or object in the center advertisement 426) to be displayed in a video 306, 308, 402, respectively as disclosed; see also Huber para 93 also disclosing how and an object shown in a digital video is identified in order to embed ads related to items personalized for each viewer “An embodiment may employ pattern recognition techniques that provide an automated method of identifying objects on which to place embedded ads that pertain to the object. Embedded ads may be localized to a point where specific advertisements can be superimposed from set top-boxes, so that advertising can be personalized down to the household or individual TV level.” And wherein personalized content is provided using user preference information as disclosed in Huber para 65; Huber para 108 teaches receiving a video signal from a content provider comprising Internet Service provider or server is interpreted as a digital video provider wherein para 89 further teaches multimedia presentations comprise digitally transmitted content.
	       Regarding “generating an interactive multimedia package configured to be compatible with a digital media provider identified for the digital video” Huber para 108 and 42 teach correlating un-enhanced video streams from heterogeneous content providers (e.g., Internet Service Provider, TV network, TV studio, server) and streams/files from interactive video servers (106, 116) in order to generate a video feed from each content provider with any correlating interactive stream as a composite video signal (i.e., a package as a collection of related items). More importantly, Huber para 108 teaches an embodiment for determining a digital media provider as claimed by identifying the address of the un-enhanced video signal wherein Huber also teaches the content provider is a server which a person of ordinary skill in the art would understand that an address of a server is an identifier of the content provider when the un-enhanced video signal is provided from the content provider location; see also Huber para 55 teaching the various video feeds may interrelate to each other in some fashion such that the displayed signal is a correlated video signal with interrelated parts provided by each of the separate video feeds. Furthermore, Huber teaches the video received from content providers is associated with correlating interactive video stream and data based in part on placement/contour data for an associated un-enhanced video signal from each provider (para 109, 111, 114, 115) and determining ads, corresponding to items to be displayed in place of objects in the unenhanced video signal (para 120, 137 – ad items to be selected based on preferences); see also para 117-119, 125, 129 – HTML overlay page may be used to combine the information of the embedded ad with the pre-existing video stream and may be accomplished at the set-top box, head-end or, distribution point (i.e., wherein the correlating video streams comprise composite streams comprising placement/contour data).  
	       Whereas Huber does not use the term “compatible” in the limitation “compatible with a digital media provider identified for the digital video”, the limitation “compatible with the digital media provider” reads on the teachings of Huber because a person of ordinary skill in the art would understand Huber generating a composite interactive video feed is configured to be utilized to display the media provider content (i.e., the un-enhanced digital video signal), because Huber’s composite interactive video feed is generated with each applicable heterogeneous video source provider stream, as discussed supra, wherein Huber teaches 1) receiving un-enhanced video signals from a plurality of heterogeneous content providers (Huber para 108 and 42 teach correlating un-enhanced video streams from heterogeneous content providers (e.g., Internet Service Provider, TV network, TV studio, server) and 2) streams/files from interactive video servers (106, 116) in order to generate a composite video feed for each content provider video signal such that the digital video provider video signal is transmitted with any correlating interactive streams as a composite video signal (i.e., a package as a collection of related items). See also Huber para 109-113 teaches processing an interactive multimedia package as a plurality of media streams comprising the original video signal 1802 (the un-enhanced video) and secondary video streams to produce a plurality of streams (i.e., package of streams to provide interactivity with the original video stream); server 1808 accesses one or more of the multiple data files a data files 1822 contained in a central computer 1810. The data file 1822 may also comprise placement and contour data 1814 which may be obtained by use of existing computer recognition, physical manipulation, or other techniques. By using placement and contour data, the embedded ad either may be applied unobtrusively to the video signal, or may appear to be an obvious addition to the original video signal 1802. Alternatively, the data file 1822 comprising ads 1812 may comprise secondary video streams that may be superimposed (overlaid) onto the original un-enhanced video signal 1802.) See also Fig. 2 and para 56-65 disclosing receiving a plurality (i.e., package) of video streams (206) comprising the original video stream 210.
	       Whereas Huber does not disclose the term “compatible” to disclose the composite video stream (i.e., the media provider content and interactive streams), in an analogous art, McIntire teaches that the supplemental streams and data for providing interactive content relating to the digital video of the digital media provider are “compatible.” First, McIntire teaches providing a viewer with interactive content by receiving digital videos from content creators and correlating interactive video streams into a composite item of supplemental content that is formatted for compatibility and with the technical needs of the access provider (paragraph 234). McIntire paragraphs [0092], [0189], [0206] teach converting supplemental content to a format that is compatible with the content creator streams wherein McIntire states “Different types of media streams have different properties (e.g., different frames-per-second rates), and when one media stream that has been encoded with segment identifiers in a first format is translated into a second format, it may be necessary for the segment identifier coding to also change so as to be consistent with the second format.  In one embodiment, an encoder reviews the coding embedded in a "master" media stream, references the appropriate adjustment factors (e.g., the adjustments necessary to account for the differing frame rates or other characteristics), and then encodes a "subordinate" media stream with the adjusted coding.  This process may be undertaken simultaneously with more than one subordinate media stream.” Equally important is the fact that McIntire teaches a content creator (i.e., digital media provider) includes a unique identifier that identifies the creator of the digital media (para 160) and identifying content creator data related to the media stream (para 399). Therefore, the limitation “compatible with the digital media provider identified for the digital video” reads on the teachings of McIntire because a person of ordinary skill in the art would reasonably infer that the media provider video stream (i.e., content creator) of McIntire may have different properties which requires encoding any subordinate streams with an encoding scheme to match content of a master media stream. Therefore, as discussed above in order to provide two streams that are related and interpreted as being compatible because the same content creator provided the two streams.
       The motivation to modify the elements of Huber, as claimed by applicant, is further evidenced in Averbuch’s teachings which further support embodiments as disclosed in McIntire for generating an interactive package to be displayed along with a digital video. For example, Averbuch recognizes a need to provide an interactive package in compatible formats to be displayed along with a digital video in synchronized form. (Averbuch 33-35). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huber’s invention for providing a viewer with interactive content by receiving digital videos from content providers and correlating interactive video streams and placement/contour data for an associated received digital video from each provider and determining product ad items, based on individual viewer preferences, corresponding to items to be displayed in place of objects in the received digital video from each provider by further incorporating known elements of McIntire for determining an identifier for a provider of a digital video from each content provider in order to track, associate, and composite related supplemental content that are in compatible formats and also to credit the digital video provider (e.g., content creator) because the prior art recognizes a need to provide compatible multiple streams of data when generating an interactive package to be displayed along with a digital video as taught by Aberbuch.
		  Regarding “the interactive multimedia package being configured to present the item to a user in response to a user's command to activate trigger data” Huber para 108 and 42 as discussed above teaching the interactive media package generated as composite video feed for each content provider video signal such that the digital video provider video signal is transmitted with any correlating interactive streams as a composite video signal (i.e., a package as a collection of related items). Huber also teaches the composite video feed (i.e., interactive multimedia package) is also configured to enable the user to  activate “hot spots” using a remote 204 (user’s command) to provide further interactivity such as presenting product items (Huber para 69). See also Huber para 95-96 ad overlayed on object may be an interactive element that has the functionality to be activated by the viewer using control buttons, thus acting as an advertisement and interactive tool. 
		Regarding “the interactive multimedia package comprising the trigger data configured to be displayed in response to automated detection of a triggering event associated with a temporal aspect of the digital video” Huber para 86 embedded ads are superimposed on objects in the video (e.g., pizza box) wherein “hot label” (i.e., trigger data) is configured to be displayed at the time an object in the video stream is displayed (e.g., at a time the pizza box is displayed) to be selected by the viewer for displaying items (e.g., viewing material, ad information on products, or GUI, text box, or other presentation scheme as disclosed in para 89, 95-97) related to objects in the video (e.g., the pizza box).” Huber teaches identified opportunities and placement spots designated as being available for insertion embedded ads (see above ads associated with “hot label” in para 0086) wherein tags, markers, and coordinates given by the placement/contour data are utilized to be automatically detected to indicate object identification information and location of the object in the video stream (para 85, 118, 122-123). However, even considering that Huber does not use the term “temporal aspect” when generating the data that triggers the display of an embedded interactive ad (i.e., a triggering event to display trigger data such as a “hot label”), as claimed, Huber does teach generating the data that triggers the display of an embedded interactive ad at a particular time in relation to the display digital video of the digital provider and wherein the events are automatically detected (Huber para 117 - placement and contour data for the identified object, an inserted object is generated). A person of ordinary skill would have understood that Huber’s generated data comprising tags, markers, and placement and contour data is utilized for placing embedded ads (e.g., hot labels/spots) in relation automatically detected data (e.g., tags, markers, contour/placement data) used as a triggering event associated with a “temporal” aspect of the objects in the digital video wherein the data generated in Huber for indicating the position of embedded ads to be inserted as understood to be related to a temporal aspect as will be discussed below. Regarding “wherein the trigger data in the interactive multimedia package is generated by processing the interactive multimedia package” Huber para 83 - an interactive video feed that includes interactive content comprising a hotspot, button, or other interactive element, may be combined with another video feed and displayed (is interpreted as interactive stream comprising trigger data to be processed for generating and displaying the hotspot related data i.e., trigger data). See also Huber para 118 and Fig. 21 placement/contour data is combined with the video signal but not embedded within the video signal and utilized to display embedded ads, including hot label ads, at a particular time/place (see above embedded ads associated with “hot label” in para 0086 wherein the embedded ad is an interactive enhancement) and is interpreted as transmitted separately from and presented along with the digital video. See also Huber para 92 - Insertion of video content to produce combined video streams comprising hot labels, as well as insertion of interactive content can be accomplished by using tags and markers inserted into the video stream and wherein para 85 teaches tags and markers, as disclosed in the above referenced patent applications, may be supplied in the video stream that provides the object identification information (pizza box) and location of the object in the video stream (interpreted as enabling any stream to transmit object identification information). Therefore, Huber’s data transmitted as part of the composite stream displays hot spots in response to automatic detection of an event identified utilizing tags and markers in addition to placement/contour data (i.e., triggering event comprises the display of a particular object within the original video stream that was identified to produce the placement/contour data).
		In an analogous art, Averbuch teaches the term “temporal” with respect to hotspot coordinates identifying an object of interest in a video stream (see above wherein Huber does not use the term “temporal” to describe hotspot coordinates identifying an object of interest in a video stream). Averbuch teaches the temporal data associated with hotspot coordinates identifying an object of interest in a video stream wherein the hotspot will be utilized to attach items to the objects (para 28) wherein Averbuch para 28 specifically states “that once an object of interest is identified, a hotspot (XY or XYZ coordinates) is selected and associated with an item in the project. Additional parameters can also be added that correlate the item to the hotspot and the object of interest. The coordinate system of the hotspots is based on spatial and temporal parameters. For example, in a 2D video, XY coordinates define the location of the object in the frame and t (time) coordinate defines the time stamp of when the object first appears in the video.” More importantly, Averbuch teaches:
 “[0032] Preferably, the authoring/playback software can use a the predefined format of metadata and the interface (product display layer) to define and link specific video content to object-specific marketing. The product display layer is a specific interface format of interface layered on top of and time-synched with the video content, which is also spatially and temporally synched with hotspots in the video content. Synched video content may include additional video content synched to the original video timeline. Synched video content may include alternative versions of the original video content. Synched video content may consist of 3D video-game engine content synched to the original video timeline and 2D/3D coordinates of objects in original video. The overlay-layer can display video embedded entity markers as well as other contextual details and information. The markers can be defined as a collection of data points that describes and facilitates the display of graphic markers on a display device in the context of 2D or 3D location within the dimensions of the visualized on the screen video content. Using a simple time dependent x/y or x/y/z coordinate system relative to the video content frame of reference, the marker can appear and disappear on the visualized video content. The time stamp defines when the marker appears and the duration of the marker's appearance on the visualized video content relative to the video time frame and encoding. 
	        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huber’s invention for enabling a generated interactive composite stream to present an advertised item when the user activates a hot spot that is automatically displayed when contour/placement, tag, marker data associated with a hot spot is automatically processed to trigger display of a hot spot (i.e., generating the data that triggers the display of an embedded interactive ad at a particular time in relation to the display digital video of the digital provider and wherein the events are automatically detected) by further incorporating known elements of Averbuch for utilizing temporal data in addition to the coordinates for hotspots of Huber when identifying an object of interest in a video stream that will be utilized to trigger data to display hot spots and attached items because the combination would improve distinguishing between objects that appear in the same video stream multiple times and to help advertisers identify what advertisement hot spots are available for providing embedded ads in hotspots. 
		Regarding “wherein the interactive multimedia package is transmitted separately from and presented along with the digital video, wherein the interactive multimedia package comprises a multi-language framework (MLF) digital asset configured to be compatible with the digital media provider” Huber para 83 - an interactive video feed that includes interactive content comprising a hotspot, button, or other interactive element, may be combined with another video feed and displayed (is interpreted as separately transmitting a video stream and an interactive stream comprising trigger data). See also Huber para 118 and Fig. 21 placement/contour data is combined with the video signal but not embedded within the video signal and utilized to display embedded ads, including hot label ads, at a particular time/place (see above embedded ads associated with “hot label” in para 0086 wherein the embedded ad is an interactive enhancement) and is interpreted as transmitted separately from and presented along with the digital video. See also Huber para 92 - Insertion of video content to produce combined video streams comprising hot labels, as well as insertion of interactive content can be accomplished by using tags and markers inserted into the video stream and wherein para 85 teaches tags and markers, as disclosed in the above referenced patent applications, may be supplied in the video stream that provides the object identification information (pizza box) and location of the object in the video stream; para 132-135 tags and markers may be sent during the video's vertical blanking interval (VBI) is interpreted as being transmitted separately from the video that is not transmitted as part of the VBI. Therefore, Huber’s data transmitted as part of the composite stream displays hot spots in response to automatic detection of an event identified utilizing tags and markers in addition to placement/contour data (i.e., triggering event comprises the display of a particular object within the original video stream that was identified to produce the placement/contour data). Huber does not disclose wherein the interactive multimedia package comprises a multi-language framework (MLF) digital asset configured to be compatible with the digital media provider.
		In an analogous art, Averbuch teaches an interactive package (i.e., product display layer) relating to the video stream is a separate file from a digital video and displayed along with the digital video wherein Averbuch para 33 states:
“…Both the metadata and FPID files can be accessed either through an online download or from locally stored video media (e.g. DVD disk, digital file, etc.) that may contain the metadata and/or FPID file on extra tracks. The presence of such data on the media, as defined herein, makes such media content system compatible. To be a compatible format, the media must contain the FPID file in synch with the content stored on separate tracks of the media. The authoring/playback software creates the product display layer using data selected from text, graphics, display style information, such as font, colors, size, position etc., from the metadata file and its associated FPID file. The product display layer contains the hotspots created using the data from the two files….”
		The motivation to modify the elements of Huber, as claimed by applicant, is further evidenced in Murray’s teachings which further support embodiments as disclosed in Averbuch for transmitting an interactive package disclosing an invention for providing hotspot data related to a media stream wherein the hotspot data is generated and transmitted separately from a related digital video and presented along with a digital video (Murray Fig. 7, 9 element 42 is a digital video transmitted separately from element 20 which is an interactive layer; see and para 23 element 20 interactive layer displayed along with and digital video stream 12) in order to avoid known problems with transmitting hotspot data interleaved with media streams (para 7-9). Murray para 28 further teaches using positional information, including coordinate information, of the object 12 present in the media stream 14.
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huber’s invention for providing a viewer with interactive content by receiving digital videos from content providers and correlating interactive video streams and placement/contour data for an associated received digital video from each provider and determining product ad items, based on individual viewer preferences, corresponding to items to be displayed in place of objects in the received digital video from each provider by further incorporating known elements of Aberbuch generating an interactive package (i.e., product display layer) relating to the video stream as a separate file from a digital video and displayed along with the digital video because the prior art recognizes a need to avoid known problems with transmitting an interactive layer with hotspot data interleaved with media streams as disclosed in Murray.
		Regarding “wherein the interactive multimedia package comprises a multi-language framework (MLF) digital asset configured to be compatible with the digital media provider” the combination of Huber, McIntire, Averbuch, and Murray, as discussed above, teach the interactive multimedia package comprises assets that are compatible with the digital media provider, however, Huber, McIntire, Averbuch, and Murray do not reference a multi-language framework (MLF) digital asset. See Huber para 108 and 42 teach correlating un-enhanced video streams from heterogeneous content providers (e.g., Internet Service Provider, TV network, TV studio, server) and streams/files from interactive video servers (106, 116) in order to generate a video feed from each content provider with any correlating interactive stream as a composite video signal (i.e., a package as a collection of related items). See also Averbuch para 45-47, 62 producing a digital video with objects shown in the digital video and creating items comprising metadata information, media information, catalog information, images, secondary videos etc. and wherein the metadata is written in XML language.
	In an analogous art, TVTechnology recognizes a need of content creators and discloses “Broadcasters like Turner had expressed a need for a file container that would facilitate the management of different version of program items for different platforms and different devices.” (Interoperability section pg. 3). See also pg. 1 stating “content creators and distributors who are looking to improve the efficiencies of delivery to the multiple platforms that now proliferate, as well as meeting the multiple languages needed for global distribution.” See also pg. 5 In parallel, the film studios have been developing the Interoperable Master Format with similar applications and uses AS-02 media wrapping with version XML rather than MXF. See also pg. 4 – an XML manifest file with a list of all the files and folders in the bundle – a “packing list.” TVTechnology recognizes a need in the art of transmitting digital video content in addition to associated files comprising a digital asset that can be processed by different platforms utilizing different provider capabilities and languages. Whereas TVTechnology does not reference the term MLF (i.e., in haec verba), a person of ordinary skill would have see the obvious benefit of incorporating a framework that accomplishes the same result as MXF disclosed in TVTechnology because the reference discloses the following in pg. 6:

    PNG
    media_image1.png
    186
    509
    media_image1.png
    Greyscale

		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huber, McIntire, Averbuch, and Murray for transmitting a media stream and associated supplemental content comprising a multimedia package comprising a digital asset that is compatible with the digital media provider by incorporating known elements of TVTechnology recognizing a need for distributing an interoperable master format file-based framework designed to represent one version of content with metadata for different distribution channels and a need for a file container that would facilitate the management of different version of program items for different platforms and different devices including multiple languages needed for global distribution. 
	


Regarding claim 2, “further comprising identifying metadata associated with the object, wherein the interactive multimedia package further comprises the metadata associated with the object” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein the combination of prior art as discussed in claim 1 renders obvious identifying data associated with the object is part of the multimedia package and Huber further teaches para 0097 additional information is metadata (i.e., metadata is interpreted as a set of data that describes and gives information about other data) of the object because the additional information corresponds to the item inserted; see also Huber teaches identified opportunities and placement spots designated as being available for insertion embedded ads (see above ads associated with “hot label” in para 0086) wherein tags, markers, and coordinates given by the placement/contour data are utilized to be automatically detected to indicate object identification information and location of the object in the video stream (para 85, 118, 122-123). See also Huber para 118 and Fig. 21 placement/contour data is combined with the video signal but not embedded within the video signal and utilized to display embedded ads, including hot label ads, at a particular time/place. 
		See also Averbuch teaches the data associated with hotspot coordinates (i.e., interpreted as metadata) identifying an object of interest in a video stream wherein the hotspot will be utilized to attach items to the objects is transmitted as part of an product display layer corresponding to an interactive layer (para 28) wherein Averbuch para 28 specifically states “that once an object of interest is identified, a hotspot (XY or XYZ coordinates) is selected and associated with an item in the project. Additional parameters can also be added that correlate the item to the hotspot and the object of interest. The coordinate system of the hotspots is based on spatial and temporal parameters. For example, in a 2D video, XY coordinates define the location of the object in the frame and t (time) coordinate defines the time stamp of when the object first appears in the video.” More importantly, Averbuch teaches:
 “[0032] Preferably, the authoring/playback software can use a the predefined format of metadata and the interface (product display layer) to define and link specific video content to object-specific marketing. The product display layer is a specific interface format of interface layered on top of and time-synched with the video content, which is also spatially and temporally synched with hotspots in the video content. Synched video content may include additional video content synched to the original video timeline. Synched video content may include alternative versions of the original video content. Synched video content may consist of 3D video-game engine content synched to the original video timeline and 2D/3D coordinates of objects in original video. The overlay-layer can display video embedded entity markers as well as other contextual details and information. The markers can be defined as a collection of data points that describes and facilitates the display of graphic markers on a display device in the context of 2D or 3D location within the dimensions of the visualized on the screen video content. Using a simple time dependent x/y or x/y/z coordinate system relative to the video content frame of reference, the marker can appear and disappear on the visualized video content. The time stamp defines when the marker appears and the duration of the marker's appearance on the visualized video content relative to the video time frame and encoding. 
	See also Murray’s disclosing an invention for providing hotspot metadata data related to a media stream wherein the hotspot metadata data is generated and transmitted separately from a related digital video and presented along with a digital video (Murray Fig. 7, 9 element 42 is a digital video transmitted separately from element 20 which is an interactive layer; see and para 23 element 20 interactive layer displayed along with and digital video stream 12) in order to avoid known problems with transmitting hotspot data interleaved with media streams (para 7-9). Murray para 28 further teaches using positional information, including coordinate information, of the object 12 present in the media stream 14.
Regarding claim 4, “wherein the trigger data is further configured to present the item to the user in response to the user' s command” is further rejected as discussed in by the combination of references discussed in claim 1 and wherein Huber further teaches the composite video feed (i.e., interactive multimedia package) is also configured to enable the user to  activate “hot spots” using a remote 204 (user’s command) to provide further interactivity such as presenting product items (Huber para 69). See also Huber para 95-96 ad overlayed on object may be an interactive element that has the functionality to be activated by the viewer using control buttons, thus acting as an advertisement and interactive tool. See also Averbuch para 28 specifically states “that once an object of interest is identified, a hotspot (XY or XYZ coordinates) is selected and associated with an item in the project. Additional parameters can also be added that correlate the item to the hotspot and the object of interest. The coordinate system of the hotspots is based on spatial and temporal parameters. For example, in a 2D video, XY coordinates define the location of the object in the frame and t (time) coordinate defines the time stamp of when the object first appears in the video.” McIntire and Murray also disclose activating hot spots in order to present the item to the user in response to the user’s command (McIntire para 267, 287, 322; Murray para 23 and Fig. 5 and para 32 and 40 disclosing user selectable regions and displaying items in response to a user’s selection command).
Regarding claim 5, “wherein the trigger data is further configured to display a user interface (UI) in response to the user’s command to activate trigger data trigger action” is further rejected as discussed in by the combination of references discussed in claim 1 and wherein Huber teaches activating a hot spot ad brings up a graphical user interface (GUI) 802.
Regarding claims 6, “wherein the interactive multimedia package further comprises a link associating the item with an item provider corresponding to the item” is further rejected as discussed in by the combination of references discussed in claim 1 and wherein Huber teaches an invention for identifying an item related to an object shown in a digital video, the item corresponding to an embedded at for an item comprising an interactive link (e.g., web address understood as a URL) to the company providing the item (para 0097-0098). 
Regarding claim 9, “wherein the digital video relates to a digital asset and the interactive multimedia package comprises the digital asset” is further rejected as discussed in by the combination of references discussed in claim 1 rendering obvious that the multimedia package comprises a plurality of streams combined with the digital video and wherein McIntire para 154-155 further teaches the supplemental content comprises any form of content, including, but not limited to: text, audio, video, multimedia presentations, photographs or other images, uniform resource locators (URLs), computer applications, data, commentary and advertising copy and wherein para [0155] teaches “In further embodiments, supplemental content includes elements that enable interactive participation by a viewer and that may be initiated by the viewer using one or more modalities (such as pressing a key or button on a computer mouse, keyboard, or other input device; a verbal request processed by speech recognition technology; a signifying motion processed by a motion recognition system or the like). One example of supplemental content that enables such viewer interactivity is supplemental content that enables a viewer to signify an interest in receiving secondary information or services related to the primary supplemental content….Other examples include enabling a viewer to … to activate "short cut" controls over a display device (such as controls that allow advancing of the media stream to a specific scene, e.g., "Click here to skip forward to the car chase" or "Click here to `see that again`"), or to view a replacement or complementary media stream either in a primary or in a secondary viewing screen (e.g., replacing the media stream with an alternate media stream or presenting an alternative media stream in a supplemental viewing screen).
Regarding claims 10-11 and 14, the computer implemented method claims are grouped and rejected with the computer implemented method claims 1-2, 4-6 and 9.  
Regarding computer implemented method claim 14, “wherein the UI is configured to be displayed simultaneously with the digital video” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2, 4-6, 9-11 wherein Huber teaches activating a hot spot ad brings up a graphical user interface (GUI) 802 and wherein the GUI is interpreted as supplemental content presented with the original digital video as claimed and wherein McIntire para 0156 teaches a displaying the supplemental content and the digital video simultaneously (e.g., pausing feature of the media stream to allow the viewer to view the supplemental content without being distracted by the media stream.)
Regarding claim 15, “wherein the UI is configured to be displayed when the digital video is paused” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2, 4-6, 9, 12-14 and wherein Huber teaches activating a hot spot ad brings up a graphical user interface (GUI) 802 and wherein the GUI is interpreted as supplemental content presented with the original digital video as claimed and wherein McIntire para 0156 teaches a pausing feature of the media stream to allow the viewer to view the supplemental content without being distracted by the media stream. 
Regarding claims 16-18 and 20, the system claims are grouped and rejected with the computer implemented method claims because the elements of the system are met by the disclosure of the apparatus and methods of the reference(s) as discussed in claims 1-2, 4-6, 9-15 above, and because the steps of the method are easily converted into elements of a computer implemented method by one skilled in the art.  Claims 1-2, 4-6, 9-11, 14-15 discussed elements with respect to triggers.  Therefore, newly amended claim 16 recites a combination of elements recited in claims 1-2, 4-6, 9-11, 14-15 and canceled claim 3.  
Furthermore, with respect to claim 17, "provide the interactive multimedia package to a digital provider providing the digital video" is further rejected on obviousness grounds as discussed in the rejection of claims 1-2, 4-6, 9, 12-14 and wherein McIntire further teaches the content creator receives the interactive multimedia package for review to confirm proper mapping between the media stream and the supplemental content of items (see para 145) is interpreted as providing the interactive multimedia package to the digital media provider/creator.
Regarding claim 21, “wherein the UI is configured based on the object” is further rejected as discussed in by the combination of references discussed in claim 1 and wherein Huber teaches activating a hot spot ad brings up a graphical user interface (GUI) 802 such that the GUI is configured to be displayed based on certain objects and not every object.


Claims 7-8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huber, Thomas et al. US 20050137958 A1 (hereafter Huber) and in further view of McIntire; John P. et al. US 20070250901 A1 (hereafter McIntire) and in further view of Averbuch; Andrei Paul US 20130212477 A1 (hereafter Averbuch) and in further view of Murray, James H. et al. US 20040104926 A1 (hereafter Murray) and in further view of TVTechnology, AMWA Ratifies MXF Versioning Specification, November 16, 2011, pg. 1-6 and in further view of Lakes; Jesse et al., US 20140280919 A1 (also supported in and Provisional Application US 61/793,599 (hereafter Lakes).
Regarding claims 7-8, “wherein the link is a short URL” and “wherein the link is a long URL” is further rejected on obviousness grounds as discussed in the rejection of claims 1 and 6 discussing URLs except for explicitly reciting "short" and "long" with respect to the URL wherein The rejection of claim 1 and claim 6 states Huber teaches an invention for identifying an item related to an object shown in a digital video, the item corresponding to an embedded ad for an item comprising an interactive link (e.g., web address understood as a URL) to the company providing the item (para 0097-0098). 
With respect to the deficiency of Huber, McIntire, Averbuch, Murray and TVTechnology regarding "short" and "long" with respect to the URL, Lakes teaches elements known in the art with respect to the use of URLs in locating resources on the on the Internet wherein the URL varies in length depending on: scheme, a domain name (e.g., alternatively, an IP address), a port number, a path of a resource to be fetched or a program to be run, then, for example, for programs such as Common Gateway Interface (CGI) scripts, a query string, keyvalue string, etc., and an optional fragment identifier – that are included as part of the URL (see Lakes and Provisional para 0004).  Lakes teaches Fig. 4 shows an example of a scenario 400 where a user 402 in a region 401-1 actives a link of a site 405 for an item A, which has associated metadata 407-A. The user 402 may be operating an application such as a web browser or other application that may be configured for communication via a protocol such as the HTTP. As indicated, the link for item A can corresponds to GR-002-US-Prov Page 14 of 59 an item ID of an Internet store front 403-2 in a region that differs from 401-1. In the example scenario 400, the item ID may be a numeric string (e.g., “47731”). As mentioned, for an iTunes Store, various types of IDs may be provided in a URL. Additionally, or alternatively, metadata may include one or more parameter values (e.g., term, country, media, entity, attribute, limit, lang, explicit, etc.) (see also Provisional para 0071).  See also Lakes teaching use of short and long URL (Provisional para 0191).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huber, McIntire, Averbuch, Murray and TVTechnology for utilizing URL and links for providing a viewer with interactive content comprising selectable hot spot ads displayed with video content for presenting supplemental items related to the selected hot spots by incorporating known elements of Lakes’ invention for utilizing URLs varying in length (i.e., variable length corresponding to making the URL long or short depending scheme, a domain name (e.g., alternatively, an IP address), a port number, a path of a resource to be fetched or a program to be run) and using short or long URL in order to link to items presented to a user via a web browser or other application in order to facilitate the identification of objects or items displayed to the user which are obtained using the Internet with a URL and domain name configuration from a company providing the products advertised.  
Regarding claim 19, the system claims are grouped and rejected with the computer implemented method claims 7-8 because the elements of the system are met by the disclosure of the apparatus and methods of the reference(s) as discussed in claims 7-8 above, and because the steps of the method are easily converted into elements of a computer implemented method by one skilled in the art.  In claim 19, the first link and second link correspond to the short and long URL recited in claims 7-8. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached Monday-Friday from 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/
Primary Examiner, Art Unit 2421